Title: From George Washington to John Rumney, Jr., 5 June 1786
From: Washington, George
To: Rumney, John Jr.

 

Sir;
Mount Vernon 5th June 1786.

Since my last of the 15th of May to Messrs Robertson Sanderson & Rumney, I have been favoured with your letter of the 16th of April by Captn Aitkinson—The cost of the Flags is finally settled, with other articles had from your store in Alexandria—and I again thank you for the trouble you have had in this business—more so—as neither Commission nor freight are charged, nor would be received—although I am very willing, and offered to pay both to Mr Sanderson.
The Flags came very reasonably and will answer my purposes very well though the workman did not keep to the sample in two or three respects—particularly on the thickness, and dressing of the Stones—some not being more than ¾ of an inch thick (scarcely that on one side) and none with the same polish of the pattern—enough however may be picked out of the whole to floor my Gallery which is all I wanted. With great esteem & regard—I am Dr Sir Yr Obedt Ser.

Go: Washington

